UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2366



CHARLES DAVIS BURRELL,

                                              Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA; THE HONORABLE JUDGE
RUPE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-99-612-3)


Submitted:   February 24, 2000             Decided:   March 1, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Charles Davis Burrell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Davis Burrell appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Burrell v. Virginia, No. CA-99-612-3

(E.D. Va. Sept. 7, 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2